DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement

2.	The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, he should so state in a response to this Office action.  Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  








Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claim(s) 2, 4-8, 10 are rejected under pre-AIA  35 U.S.C. 102B as being anticipation by Braido et al. 2011/0098802.
An apparatus (10), comprising: an anchor device (see figures 13-14 and elements 252/253) disposable at least partially on a ventricle side of a native valve annulus (see abstract) of a heart and having a spring-shape when deployed within the heart;

    PNG
    media_image1.png
    428
    232
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    430
    176
    media_image2.png
    Greyscale


a prosthetic heart valve (see figures 9-10) including a stent body (10) having an atrial end and an opposite, ventricle end (this is an inherent feature), the heart valve configured to be implanted within the native valve annulus with the stent body adjacent to the anchor device to secure a position of the stent body within the native valve annulus (see biasing elements (252, 253; also see [0072] which discloses that the biasing elements may include coil springs); and 
a set of valve leaflets (70) disposed within a lumen defined by the stent body and configured to permit blood flow through the stent body from the atrial end to the ventricle end of the stent body and to inhibit blood flow from the ventricle end to the atrial end of the stent body when the prosthetic heart valve is disposed within the native valve 
wherein the anchor device includes at least two coil turns (see illustrations); wherein the device is made from shape memory materials such as NITINOL (see [0052] which disclose nickel-titanium alloy materials); Braido also discloses that a cuff may cover all or at least a portion of all of the stent body (see 0007) which meets the limitations recited in claim 10.

5.	Claim(s) 11-12; 14-15, 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ortiz et al. 2004/0167620. Ortiz et al. discloses the invention as claimed noting for example figures 27 and 39A-39D comprising: 
an anchor device (198; 212; 280) for use in securing a position of a prosthetic heart valve stent (182; 198; 292) within a native annulus of a heart, the anchor device having a biased spring-shape and configured to be disposed at least partially around a ventricle side of a native valve apparatus of the heart upon deployment within the heart (this is considered to be functional language.  See MPEP 2114.  Nevertheless the coil of Ortiz is disclosed to be disposed at least partially around a ventricle side).
Regarding claim 14 because Ortiz et al. discloses a coil it meets the recitation of  an anchor device that includes at least two coil terms because it is an inherent property of a coil which is defined as a length of something wound or arranged in a spiral or sequence of rings.




Claim Rejections - 35 USC § 103

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 9, 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braido et al. 2011/0098802 in view of Keranen 2010/0145440.
Braido et al. has been disclosed supra however does not specify that the implant is delivered via a delivery catheter.  Keranen teaches a heart valve device that utilizes a coil/spring anchor and further teaches that the device may be implanted by using a delivery catheter (see figures 14a-14b and see [0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Braido et al. and implant the heart valve device with a delivery catheter because Braido et al. states that the implant may be compressed and expanded using a sheath and other delivery instruments (see i.e. fig. 33 and [0060] which teaches a delivery device which is not shown.).

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keranen 2010/0145440 in view of Braido et al.  Keranen has been disclosed and provides a coil structure however Keranen does not disclose that each 


Allowable Subject Matter

8.	Claims 3, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 14, 2021